Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Registration Numbers 333-11669, 333-42403, 333-130077 and 333- 164687) and on Form S-3 (Registration Number 333-181056), of CPI Aerostructures, Inc. of our report dated March 28, 2016, on our audits of the financial statements and financial statement schedule of CPI Aerostructures, Inc. as of December 31, 2015 and 2014 and for each of the three years in the period ended December 31, 2015, and of our report dated March 28, 2016 which expresses an adverse opinion on the effectiveness of internal control over financial reporting of CPI Aerostructures, Inc. as of December 31, 2015, because of a material weakness included in this Annual Report on Form 10-K of CPI Aerostructures, Inc. for the year ended December 31, 2015. /s/ CohnReznick LLP Jericho, New York March 28, 2016
